DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and specie 2, fig. 6-8 in the reply filed on 2/1/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the membrane having, “…a wedge radial length that can be varied depending upon the large-scale device being replicated.” The large-scale device is not defined or included as part of the claimed invention. Therefore, the precise wedge radial length of the membrane cannot be accurately determined as it appears to be defined in relation to some unknown device. For examination purposes a membrane having any wedge radial length will be deemed sufficient to meet the limitations of the claim and the recitation of the length being varied is interpreted as a process limitation of an intended use that does not provide any further structural limitations to the recited tool.
	The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoya et al. US 5,273,560.

Claim 1, Kadoya teaches a cup-style tool comprising a disc shaped housing (62) having a surface (the top of 3), an annular groove capable of receiving a seal (61a) and having a fluid inlet (66) and a fluid outlet (30), and a filter receiving region (60) in fluid communication with the fluid inlet and the fluid outlet, the filter receiving region being defined by a wedge shaped slot rigid wall framework (60) configured to hold and compress pleats of a membrane and a wedge shaped pleated membrane (59) extending axially from the surface and having one or more pleats and the housing comprises a cover (64) having the inlet and a base member (63) having the outlet and the filter receiving region, the cover and base member being sealed together (fig. 17-20, 25-40, col. 10, lines 22-34). The recitation of the tool being for replicating filtration characteristics of a large scale filtration device is a recitation of intended use and does not provide any further structural limitations to the apparatus. The recitation of the framework being configured to hold pleats of a membrane in an amount effective to proportionally replicate the filtration performance of the large scale filtration device is a recitation of intended use and does not provide any further structural limitations. Kadoya teaches the pleated membrane comprising ends and is capable of being placed in the filter receiving region but does not teach cut-outs.
Solberg teaches a cup-style tool comprising: a disc shaped housing having a surface (upper portion of 18), the housing having a fluid inlet and outlet, a filter receiving region in fluid communication with the inlet and outlet and capable of receiving a wedge shaped membrane (30) extending axially from the surface, the filter receiving region being defined by a wedge shaped slot comprising cut-outs (at 34 and 36), and rigid wall framework (18) configured to hole and compress pleats of the membrane, a wedge shaped membrane (30) having pleats and comprising ends (34, 36) and capable of being placed in the filter receiving region and cutouts (fig. 1, 5). Providing cutouts to receive ends of a filter membrane is a known technique in the art as demonstrated by Solberg and would have been obvious to one of ordinary skill in the art as a way to encapsulate the ends of the membrane into a sealing relationship with the housing (col. 4, lines 47-62). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3, Kadoya further teaches the pleats are oriented in an M-pleat pattern (fig. 17-20, 25 and 31).
Claim 4 recites the proportional replication is a 1:1 replication of throughput which is a recitation of intended use and does not provide any further structural limitations to the apparatus.

Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive.
Applicant argues that Kadoya does not set forth the element of a disc shaped housing or a cover. Kadoya teaches a disc shaped housing (62) as claimed (fig. 31).
Applicant argues that Kadoya does not describe a housing for a filter nor does Kadoya disclose a wedge shaped filter receiving region. The housing of Kadoya houses a filter (59) and therefore describes a housing for a filter. Kadoya also discloses a wedge shaped filter receiving region as the filter is received within the element (43) which has a wedge shape (fig. 18). The membrane pleats are compressed closer together at the bottom of (43) than at the top (fig. 18).
Applicant states, “To the extent that Kadoya shows a housing, the pleats of the membrane are in the housing 90 degrees different in orientation.” It is unclear to what applicant is comparing the orientation of the pleats of Kadoya to say the pleats of Kadoya are 90 degrees different in orientation.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter (i.e. cutouts) specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778